Case: 14-3042    Document: 17     Page: 1   Filed: 03/04/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                ROBERT D. FRANKLIN,
                     Petitioner,

                             v.

      DEPARTMENT OF VETERANS AFFAIRS,
                  Respondent.
             ______________________

                        2014-3042
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. AT0752120454-I-1.
                 ______________________

                      ON MOTION
                  ______________________

                       PER CURIAM.
                        ORDER
     Upon review of this recently docketed petition for re-
 view, it appears that Robert D. Franklin’s petition was
 not timely filed.
     On September 18, 2013, the Merit Systems Protection
 Board denied Franklin’s petition for review of an initial
 decision that sustained his removal due to misconduct.
 Franklin states in a submission to this court that he
Case: 14-3042         Document: 17   Page: 2   Filed: 03/04/2014



 2                                             FRANKLIN   v. DVA



 received the Board’s final order on September 21, 2013.
 The court received his petition for review on December 2,
 2013; which was 75 days after the Board issued its final
 order and 72 days after Franklin states that he received
 the Board’s final order.
      The time for filing a petition for review from a Board
 decision or order is governed by 5 U.S.C. § 7703(b)(1),
 which provides in relevant part that “[n]otwithstanding
 any other provision of law, any petition for review shall be
 filed within 60 days after the Board issues notice of the
 final order or decision of the Board.”             5 U.S.C.
 § 7703(b)(1)(A). This filing period is “statutory, mandato-
 ry, [and] jurisdictional.” Monzo v. Dep’t of Transp., 735
 F.2d 1335, 1336 (Fed. Cir. 1984).
       Accordingly,
       IT IS ORDERED THAT:
     (1) Franklin is directed to show cause, within 21 days
 of the date of filing of this order, why this petition should
 not be dismissed as untimely. The Department of Veter-
 ans Affairs may also respond within that time.
       (2) The briefing schedule is stayed.
                                       FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                      Daniel E. O’Toole
                                      Clerk of Court


 s26